PER CURIAM.
This case is here on Petition for Leave to Resign from The Florida Bar. The Florida Bar filed its Response to the petition and recommended that this Court approve petitioner’s resignation, submitting:
The disciplinary proceeding pending against petitioner (which resulted in his petition to resign), Case No. 11175-3, concerns his misappropriation of $23,446 in trust funds which belonged to his former client, Stanley Constantini. After Stanley Constantini’s death, petitioner did not disburse these trust funds to his client’s estate. This case will be dismissed if petitioner’s resignation is approved. Mrs. Constantini, Stanley Con-stantini’s widow, has applied to the Clients’ Security Fund for reimbursement of the $23,446 that petitioner wrongfully withheld.
There are presently four grievance committee cases pending against petitioner, all of which will be dismissed if his resignation is approved. The cases are:
a. 11176-2 (Barkett) Misappropriation of $10,000 in trust funds belonging to Mr. Barkett that petitioner obtained in a real estate transaction. Mr. Barkett has filed a Clients’ Security Fund claim for this amount.
b. 11176-6 (Barnette) Misappropriation of $7,000 in trust funds belonging to Mr. Barnette that petitioner obtained in a real estate transaction. Mr. Barnette has filed no claim with the Client’s Security Fund for this amount although it is anticipated that he will do so.
c. 11167-7 (Schwandt, Seibert and LeCompte) Misappropriation of a total *212of approximately $7,700 in trust funds belonging to the three complainants which petitioner obtained as a result of a real estate transaction. All three complainants have filed separate Clients’ Security Fund claims for their respective shares of the $7,700;
d. 11176-11 (The Florida Bar) File opened to look into the details of the revocation of petitioner’s real estate license.
In addition to the grievance cases, there are five Clients’ Security Fund claims pending as a result of his misconduct. These claims total almost $31,000 and stem from the grievances filed against petitioner. In addition to the five claims pending, it is anticipated that Mr. Bar-nette (11176-6) will file a claim against the fund for $7,500.
It is ordered by the Court that the Petition for Leave to Resign is hereby accepted in lieu of disciplinary proceedings; that petitioner is required to prove rehabilitation before reinstatement; that petitioner, as he contends in his petition, shall not petition for reinstatement with The Florida Bar for a period of three years and until reimbursement to either the client or the Client’s Security Fund of all misappropriated trust funds; and that this order shall be published in the Southern Reporter.
Costs in the amount of Two Hundred Forty Nine Dollars and Ninety-Five Cents ($249.95) are hereby taxed against the Respondent.
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD, OVERTON, ENGLAND, SUND-BERG and HATCHETT, JJ., concur.